Case 3:21-cv-00818-MMH-MCR Document 2 Filed 09/16/21 Page 1 of 7 PageID 17




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION




GEORGERICK GEVONTAY
VARSIANNA,

                 Plaintiff,
v.
                                            Case No. 3:21-cv-818-MMH-MCR
JOHN GODWIN, et al.,

                 Defendants.


                                  ORDER

      Plaintiff Georgerick Gevontay Varsianna, an inmate of the Florida penal

system, initiated this action on August 24, 2021, by filing a pro se Complaint

(Doc. 1) with an attachment (Doc. 1-1). 1 In the Complaint, Varsianna names

the following Defendants: (1) Warden John Godwin; (2) Colonel William

Billingsly, Chief of Security; (3) Major Michael Kelly; (4) Sergeant Sherman;

(5) Officer Karamalengos; (6) Sergeant Bostic; and (7) Officer McKenzie. He

asserts that Defendants withheld his personal property when he was



      For all referenced documents, the Court cites to the document and page
      1

numbers as assigned by the Court’s Electronic Case Filing System.
Case 3:21-cv-00818-MMH-MCR Document 2 Filed 09/16/21 Page 2 of 7 PageID 18




transferred to another penal facility on April 26, 2021. As relief, he seeks

monetary damages or the return of his personal property.

      The Prison Litigation Reform Act requires the Court to dismiss this case

at any time if the Court determines that the action is frivolous, malicious, fails

to state a claim upon which relief can be granted or seeks monetary relief

against a defendant who is immune from such relief. 2 See 28 U.S.C. §§

1915(e)(2)(B); 1915A. “A claim is frivolous if it is without arguable merit either

in law or fact.” Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing

Battle v. Cent. State Hosp., 898 F.2d 126, 129 (11th Cir. 1990)). A complaint

filed in forma pauperis which fails to state a claim under Federal Rule of Civil

Procedure 12(b)(6) is not automatically frivolous. Neitzke v. Williams, 490 U.S.

319, 328 (1989). Section 1915(e)(2)(B)(i) dismissals should only be ordered

when the legal theories are “indisputably meritless,” id. at 327, or when the

claims rely on factual allegations which are “clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32 (1992). “Frivolous claims include claims ‘describing

fantastic or delusional scenarios, claims with which federal district judges are

all too familiar.’” Bilal, 251 F.3d at 1349 (quoting Neitzke, 490 U.S. at 328).




      2Varsianna has neither paid the filing fee nor filed an application to
proceed as a pauper. As such, for purposes of the Court’s required screening,
the Court will assume Varsianna intends to proceed as a pauper.
                                        2
Case 3:21-cv-00818-MMH-MCR Document 2 Filed 09/16/21 Page 3 of 7 PageID 19




Additionally, a claim may be dismissed as frivolous when it appears that a

plaintiff has little or no chance of success. Id. As to whether a complaint “fails

to state a claim on which relief may be granted,” the language of the Prison

Litigation Reform Act mirrors the language of Rule 12(b)(6), Federal Rules of

Civil Procedure, and therefore courts apply the same standard in both

contexts. 3 Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also

Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1)

the defendant deprived him of a right secured under the United States

Constitution or federal law, and (2) such deprivation occurred under color of

state law. Salvato v. Miley, 790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v.

Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per curiam)

(citations omitted). Moreover, the Eleventh Circuit “requires proof of an



      3  “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on
its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic
recitation of the elements of a cause of action” that amount to “naked
assertions” will not suffice. Id. (quotations, alteration, and citation omitted).
Moreover, a complaint must “contain either direct or inferential allegations
respecting all the material elements necessary to sustain a recovery under
some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d
678, 683 (11th Cir. 2001) (quotations and citations omitted).
                                        3
Case 3:21-cv-00818-MMH-MCR Document 2 Filed 09/16/21 Page 4 of 7 PageID 20




affirmative causal connection between the official’s acts or omissions and the

alleged constitutional deprivation” in § 1983 cases. Zatler v. Wainwright, 802

F.2d 397, 401 (11th Cir. 1986) (citation omitted). More than conclusory and

vague allegations are required to state a cause of action under 42 U.S.C. § 1983.

See L.S.T., Inc., v. Crow, 49 F.3d 679, 684 (11th Cir. 1995) (per curiam);

Fullman v. Graddick, 739 F.2d 553, 556 57 (11th Cir. 1984). As such,

“‘conclusory allegations, unwarranted deductions of facts, or legal conclusions

masquerading as facts will not prevent dismissal.’” Rehberger v. Henry Cnty.,

Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per curiam) (citation omitted). In

the absence of well-pled facts suggesting a federal constitutional deprivation

or violation of a federal right, a plaintiff cannot sustain a cause of action

against the defendant.

      In assessing the Complaint, the Court must read Plaintiff’s pro se

allegations in a liberal fashion. Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Bingham, 654 F.3d at 1175. And, while “[p]ro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed,” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

counsel for a party or to rewrite an otherwise deficient pleading in order to

sustain an action.’” Alford v. Consol. Gov’t of Columbus, Ga., 438 F. App’x 837,
                                        4
Case 3:21-cv-00818-MMH-MCR Document 2 Filed 09/16/21 Page 5 of 7 PageID 21




839 (11th Cir. 2011) (quoting GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132

F.3d 1359, 1369 (11th Cir. 1998) (internal citation omitted), overruled in part

on other grounds as recognized in Randall v. Scott, 610 F.3d 701, 709 (11th Cir.

2010)); Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982 (11th Cir. 2017).

      Additionally, a complaint must include a short and plain statement of

the claim showing that the plaintiff is entitled to relief. Fed. R. Civil P. 8(a)(2).

While not required to include detailed factual allegations, a complaint must

allege “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Indeed, a complaint is

insufficient “if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557

(2007)). A plaintiff must allege sufficient facts “that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

      Plaintiff’s Complaint is subject to dismissal under this Court’s screening

obligation because he fails to state a claim to relief that is plausible on its face.

Varsianna asserts that Defendants McKenzie and Bostic inventoried his

property in late October 2020, when Varsianna was taken to confinement

pending an investigation. See Doc. 1-1 at 4. He describes his personal property

as stationary items, papers, photographs, a radio, earbuds, perishable canteen
                                         5
Case 3:21-cv-00818-MMH-MCR Document 2 Filed 09/16/21 Page 6 of 7 PageID 22




items, prescription glasses, a cup, a bowl, underwear, and an electric razor. See

id. He states that Defendants Karamalengos and Sherman are responsible for

property stored at Columbia Correctional Institution’s Annex. See id.

According to Varsianna, the Florida Department of Corrections (FDOC)

transported him without his property to Union Correctional Institution (UCI)

on April 26, 2021. See id. He states that the FDOC told him and his family that

it would forward his property, however, he still does not have his property. See

Doc. 1 at 7. Varsianna states that he wrote emails and asked for the return of

his property via the grievance process, however, Defendants have failed to

forward his property to UCI. See Doc. 1-1 at 4.

      Defendants’ conduct, as Varsianna describes, does not amount to a

federal constitutional violation. A negligent or intentional deprivation of

personal property does not constitute a Fourteenth Amendment due process

violation if a meaningful post-deprivation remedy for the loss is available.

Hudson v. Palmer, 468 U.S. 517, 533 (1984). For a property deprivation,

Varsianna has an available, adequate post-deprivation remedy under state

law. Under Florida law, Varsianna can sue the officers for theft or conversion

of his personal property. See Fla. Stat. § 772.11(1); see also Case v. Eslinger,

555 F.3d 1317, 1331 (11th Cir. 2009) (recognizing Florida’s civil cause of action

for conversion provides an adequate post-deprivation remedy when law
                                       6
Case 3:21-cv-00818-MMH-MCR Document 2 Filed 09/16/21 Page 7 of 7 PageID 23




enforcement officers seize or retain personal property). Additionally,

Varsianna may contact his classification officer to inquire about the return of

his property.

       In light of the foregoing, this case will be dismissed without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B).

      Accordingly, it is now

      ORDERED AND ADJUDGED:

      1.    This case is hereby DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. § 1915(e)(2)(B).

      2.    The Clerk shall enter judgment dismissing this case without

prejudice, terminating any pending motions, and closing the case.

      DONE AND ORDERED at Jacksonville, Florida, this 16th day of

September, 2021.




Jax-1 9/8
c:
Georgerick Gevontay Varsianna, # H31330
                                         7
